The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                              October 3, 2019

                               2019COA150

No. 18CA1613, People v. N.T.B. — Evidence — Admissibility —
Authentication — Hearsay — Machine-generated Records —
Hearsay Exceptions — Records of Regularly Conducted Activity

     A division of the court of appeals addresses the admissibility of

evidence from a cloud storage account. First, the division holds

that an investigating detective could provide sufficient background

to authenticate records produced in response to a search warrant

served on the cloud storage and internet service providers under

CRE 901. Second, the division agrees with the trial court that

because these records include statements that constitute hearsay,

and because the prosecution had not listed a custodian to provide

necessary foundation under CRE 803(6), they were

inadmissible. The division distinguishes cases dealing with the
admissibility of electronic communications, such as emails and

Facebook postings.
COLORADO COURT OF APPEALS                                     2019COA150


Court of Appeals No. 18CA1613
El Paso County District Court No. 16CR4823
Honorable Robert L. Lowrey, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

N.T.B.,

Defendant-Appellee.


                              RULING APPROVED

                                 Division III
                          Opinion by JUDGE WEBB
                        Dunn and Lipinsky, JJ., concur

                          Announced October 3, 2019


Daniel H. May, District Attorney, Oliver Robinson, Deputy District Attorney,
Tanya A. Karimi, Deputy District Attorney, Colorado Springs, Colorado, for
Plaintiff-Appellant

No Appearance for Defendant-Appellee
¶1      Evidence stored in an account on a remote cloud server raises

 novel questions of authentication and the business-records

 exception to the hearsay rule. The district attorney appeals the trial

 court’s pretrial order dismissing all charges against N.T.B.1 The

 court held that the prosecutor failed to present a witness to

 authenticate records of the cloud storage custodian and internet

 service provider, which were necessary to link N.T.B. to sexually

 exploitative material stored in the cloud. And even if the

 prosecution could have authenticated these records, the court held

 that they contained inadmissible hearsay. Because the prosecutor

 provided no basis for admitting them under the business-records

 exception, the trial court refused to admit them. We agree with the

 district attorney that the prosecutor proffered sufficient evidence of

 authenticity but reject his contention that the documents were not

 hearsay. Therefore, we approve the trial court’s ruling.

                             I. Background

¶2      Dropbox flagged a cloud-storage account that it suspected

 contained child pornography. The company provided the National



 1   N.T.B. has not entered an appearance in this court.

                                    1
 Center for Missing and Exploited Children with a video and an

 account identification number, an email address, account activity

 log, and internet protocol (IP) address tied to the upload. 2 The

 Center forwarded this information to local police.

¶3    The police served a search warrant on Dropbox, which

 produced everything stored in the account, and viewed the original

 video. They also viewed other videos that they believed contained

 sexually exploitative material, along with two still pictures of N.T.B.,

 all of which were in the account. 3 The police traced the IP address

 to Comcast, the internet service provider, which identified a

 physical address for the internet account in response to a search

 warrant. The account was owned by N.T.B.’s then-girlfriend and

 his roommate.



 2 People v. Garrison, 2017 COA 107, ¶¶ 23-29, ¶ 24 n.3, explains
 that an IP number is a unique address assigned to a computer
 connected to the internet, and how an IP address can be traced to a
 residential address with information provided by an internet service
 provider. See also United States v. Miller, No. CV 16-47-DLB-CJS,
 2017 WL 2705963, at *1 (E.D. Ky. June 23, 2017) (explaining how
 cloud storage providers identify suspected child pornography
 through “hashing” technology and report their findings to the
 Center).
 3 The videos, photographs, and activity log are not in the appellate

 record.

                                    2
¶4    Next, the police executed a search warrant on their shared

 residence, where one detective interviewed N.T.B. He admitted to

 owning a Dropbox account associated with his work email address,

 which was the email address that Dropbox had provided, and

 watching pornography that others shared with him over Snapchat.

 But he did not confirm the account number.

¶5    The prosecution charged N.T.B. with three counts of sexual

 exploitation of a child under section 18-6-403(3)(b.5), C.R.S. 2019,

 based on his possession or control of pornographic videos in the

 account.

¶6    Before jury selection on the morning of trial, N.T.B. moved in

 limine to exclude all records obtained from Dropbox and Comcast,

 but not the videos. He argued that these documents were business

 records that contained hearsay, which would be admissible only if

 authenticated under either CRE 803(6) or by a certification that

 complied with CRE 902(11). The prosecutor had neither endorsed a

 records custodian to testify concerning the requirements of

 CRE 803(6) nor provided an affidavit and notice under CRE 902(11).

¶7    The prosecutor responded that the records could be

 authenticated under CRE 901(b)(1) and (4) based on testimony from


                                   3
 the investigating detective and distinctive information that

 connected N.T.B. to the Dropbox account obtained through the

 search warrants. He asserted that the records were not hearsay

 because “[t]here [was] no declarant” and that N.T.B. had admitted

 to owning a Dropbox account associated with his work email

 address.

¶8    After hearing arguments from defense counsel and the

 prosecutor, which included a proffer of the investigating detective’s

 anticipated testimony, and taking a short recess to research the

 issue, the court ruled that the records would not be admissible at

 trial. It explained that “[t]here was no one to authenticate th[e]

 documents”; additionally, the court held that these documents were

 business records which contained hearsay. 4 And because the




 4 At one point, the court indicated, “[The prosecutor] has posed the
 notion that you can authenticate documents otherwise under [CRE]
 901, specifically [Rule] 901(4). I suppose arguably that under [Rule]
 901(b)(4) to 901(b)(1), testimony that the matter is what it is
 claimed to be . . . . Authentication can be accomplished by
 sufficient evidence to show that something is what it purports to
 be . . . .” A bit later, in the court’s analysis of People v. Marciano,
 2014 COA 92M-2, which was “the closest opinion [the court] found
 to the issue raised” in this case, the trial court adopted the
 Marciano court’s business records rationale for exclusion.

                                    4
  prosecutor had not endorsed a custodian to testify nor provided an

  affidavit and notice, the trial court would not admit them.

¶9     The prosecutor conceded that without this evidence, the case

  could not be proven, and only twelve days remained before the

  speedy trial deadline would lapse. Then the court granted N.T.B.’s

  motion to dismiss and sealed the case.

                 II. Jurisdiction and Standard of Review

¶ 10   Section 16-12-102(1), C.R.S. 2019, allows the prosecution to

  appeal a “final order” in a criminal case “upon any question of law.”

  An order that dismisses one or more counts of a charging document

  before trial constitutes a final order. Id.; see also People v.

  Gabriesheski, 262 P.3d 653, 656-57 (Colo. 2011) (requiring appeals

  under section 16-12-102(1) to comply with the final judgment

  requirement of C.A.R. 1). And an evidentiary ruling may be

  appealed if the trial court made its ruling based on an allegedly

  erroneous interpretation of the law. People v. Welsh, 176 P.3d 781,

  791 (Colo. App. 2007); see also Gabriesheski, 262 P.3d at 658 (“[I]t

  is enough here that [the prosecution’s issues] posed questions of

  law and arose from decisions of a criminal court that had become

  final, within the contemplation of section 16-12-102(1) . . . .”).


                                      5
¶ 11   “Because we must always satisfy ourselves that we have

  jurisdiction to hear an appeal, we may raise jurisdictional defects

  sua sponte, regardless of whether the parties have raised the issue.”

  People v. S.X.G., 2012 CO 5, ¶ 9. We review questions of law de

  novo. See People v. Ross, 2019 COA 79, ¶¶ 2-10, 26.

¶ 12   The trial court held the Dropbox and Comcast records were

  business records that it could not admit without testimony or an

  affidavit from the custodians. See CRE 803(6), 902(11). The court

  made no findings of fact and did not weigh the evidence proffered by

  the prosecutor. Instead it relied entirely on its interpretation of the

  rules of evidence and relevant case law. So, while the district

  attorney is appealing an evidentiary ruling, that posture does not

  preclude appellate jurisdiction under section 16-12-102(1) when the

  question presented focuses on the proper application of the

  controlling legal standard. Welsh, 176 P.3d at 792; see People v.

  McLeod, 176 P.3d 75, 76 (Colo. 2008) (holding that a trial court’s

  interpretation of the rape-shield statute presented an appealable

  question of law under section 16-12-102(1)); see also People v.

  Medina, 25 P.3d 1216, 1223 (Colo. 2001) (whether a statement

  constitutes hearsay is a legal conclusion).


                                     6
¶ 13   In sum, we have jurisdiction to hear this appeal.

                                III. Law

¶ 14   Principles of relevancy, authenticity, and hearsay govern the

  admissibility of computer-generated records. People v. Huehn, 53
P.3d 733, 736 (Colo. App. 2002).

                              A. Relevancy

¶ 15   Only relevant evidence is admissible. CRE 402. Relevant

  evidence is evidence “having any tendency to make the existence of

  any fact that is of consequence to the determination of the action

  more probable or less probable than it would be without the

  evidence.” CRE 401.

                             B. Authenticity

¶ 16   Authenticity is also a threshold requirement for admissibility.

  People v. Baca, 2015 COA 153, ¶ 26. The proponent may satisfy

  this requirement by presenting extrinsic evidence to show that the

  proffered evidence is what the proponent claims it to be under

  CRE 901. Huehn, 53 P.3d at 736. The burden to authenticate

  presents a low bar; “only a prima facie showing is required[.]”

  People v. Glover, 2015 COA 16, ¶ 13 (quoting United States v.

  Hassan, 742 F.3d 104, 133 (4th Cir. 2014)). Once the proponent


                                     7
  meets this burden, the actual authenticity of the evidence and the

  effect of any defects go to the weight of evidence and not its

  admissibility. CRE 104; see People v. Lesslie, 939 P.2d 443 (Colo.

  App. 1996).

¶ 17   CRE 901 does not definitively establish the nature or quantity

  of proof required to authenticate evidence. The trial court must

  make a fact-specific determination of whether the proof advanced is

  sufficient to support a finding that the item in question is what its

  proponent claims it to be. See Colo. Citizens for Ethics in Gov’t v.

  Comm. for Am. Dream, 187 P.3d 1207, 1213 (Colo. App. 2008)

  (“Whether a proper foundation has been established is a matter

  within the sound discretion of the trial court . . . .”). CRE 901(b)

  contains a nonexhaustive list of methods to authenticate by

  extrinsic evidence. The list includes testimony by a witness with

  personal knowledge of the proffered evidence. CRE 901(b)(1).

¶ 18   As relevant here, where a law enforcement investigator

  possesses personal knowledge that proffered evidence was produced

  in response to a search warrant, courts have allowed the

  investigator to authenticate that evidence. See, e.g., United States

  v. Whitaker, 127 F.3d 595, 601 (7th Cir. 1997) (holding that the


                                     8
  prosecution properly authenticated computer records seized during

  the execution of a search warrant through the testimony of the

  officer who retrieved them); United States v. Sliker, 751 F.2d 477,

  488 (2d Cir. 1984) (allowing an investigating officer to authenticate

  bank documents obtained through a search warrant); see also

  People v. Marciano, 2014 COA 92M-2, ¶ 28 (cases from other

  jurisdictions with similar rules of evidence are instructive for

  interpreting Colorado Rules of Evidence).

¶ 19   Proponents tend to rely on CRE 901 to authenticate electronic

  communications such as emails, texts, and messages sent through

  social media platforms like Facebook. See People v. Heisler, 2017
COA 58, ¶¶ 15-23 (text messages); Glover, ¶¶ 21-34 (Facebook

  messages); People v. Bernard, 2013 COA 79, ¶¶ 7-13 (emails).

¶ 20   But unlike emails, texts, and social media messages,

  cloud-based files lack many of the readily identifiable

  characteristics that often make authentication under CRE 901

  possible. Specifically, files uploaded to remote servers are not

  necessarily shared with other users, which forecloses the

  opportunity for a recipient to authenticate them. And cloud storage

  providers may not require detailed profiles of their users, which


                                     9
  eliminates another avenue to corroborate ownership of the

  account’s contents. 5 See generally Lorraine v. Markel Am. Ins. Co.,

  241 F.R.D. 534, 556-59 (D. Md. 2007) (discussing authentication

  issues for electronically stored information, and noting that “courts

  ‘should . . . consider the accuracy and reliability of computerized

  evidence’ in ruling on its admissibility.”) (citation omitted).6

                                C. Hearsay

¶ 21   Authenticity does not guarantee admissibility. See People v.

  Morise, 859 P.2d 247, 250 (Colo. App. 1993) (“[T]he mere fact that a

  document is authentic does not mean that it is also competent

  evidence of the facts contained in that document.”); see also Fed. R.

  Evid. 901(b) advisory committee’s note to 1972 proposed rules


  5 Dropbox, for example, only requires a name, email address, and
  password to create a free account. See Dropbox, Create an Account,
  https://perma.cc/BX5T-S6KR.
  6 See also Scott A. McDonald, Authenticating Digital Evidence from

  the Cloud, Army Law. 40, 48 (2014) (concerning cloud storage, in
  “the absence of an acknowledgement of authorship and authenticity
  from a party with relevant knowledge . . . counsel should consider
  gathering additional circumstantial evidence of authenticity to
  satisfy the requirements of [Rule] 901”); Scott Moss & Ann England,
  Evidentiary Foundation and ESI, in Colo. Bar. Ass’n CLE,
  Information Security & Document Management 2/20 (July 25,
  2018) (noting that presence on the internet does not suffice to
  establish authenticity; “the proponent must show that it came from
  the person or entity alleged to be the author or owner”).

                                     10
  (“[C]ompliance with requirements of authentication . . . by no

  means assures admission of an item into evidence, as other bars,

  hearsay for example, may remain[.]”).

¶ 22   As relevant here, authentic evidence may be excluded on the

  basis that it is hearsay. See CRE 802. Hearsay “is a statement

  other than one made by the declarant while testifying at the trial or

  hearing, offered in evidence to prove the truth of the matter

  asserted.” CRE 801(c). Still, not all computer-generated records

  constitute hearsay. Even if a party introduces a

  computer-generated record to prove the truth of its contents, that

  record may not constitute hearsay if the computer created the

  record automatically without human input or interpretation. People

  v. Hamilton, 2019 COA 101, ¶¶ 24-26.

¶ 23   In contrast to the low threshold for authentication, under

  which a court allows the jury to weigh questionably authentic

  evidence, a hearsay objection presents a binary choice — courts

  must exclude hearsay unless its proponent satisfies an exception.

  Glover, ¶ 37.

¶ 24   Our rules of evidence recognize exceptions to the general

  prohibition against admitting hearsay for certain inherently reliable


                                   11
  out-of-court statements. See CRE 803. One such exception allows

  courts to admit business records that meet criteria intended to

  ensure trustworthiness. See Henderson v. Master Klean Janitorial,

  Inc., 70 P.3d 612, 617 (Colo. App. 2003) (“The business records

  exception is founded on a presumption of accuracy that exists

  because the information is reported by persons trained in the

  importance of precision and checked for its correctness, and

  because of the accuracy demanded by the nature of the business.”).

  Hearsay subject to the business-records exception is

            [a] . . . report, record, or data compilation, in
            any form, of acts [or] events . . . made at or
            near the time by, or from information
            transmitted by, a person with knowledge, if
            kept in the course of regularly conducted
            business activity, and if it was the regular
            practice of that business activity to make the
            . . . report, record, or data compilation . . . .

  CRE 803(6).

¶ 25   Examples of computer-generated records that have satisfied

  the business-records exception include invoicing data from billing

  software, activity records of an automated teller machine (ATM),

  credit card statements, and checking account statements. State ex

  rel. Coffman v. Robert J. Hopp & Assocs., LLC, 2018 COA 69M, ¶ 74



                                    12
  (invoicing data); Marciano, ¶¶ 24-31 (checking account statements);

  Huehn, 53 P.3d at 737-38 (ATM records); People v. Berger-Levy, 677
P.2d 351, 351-52 (Colo. App. 1983) (credit card statements).

¶ 26   Business records may contain statements made by third

  parties. Courts do not grant the same presumption of reliability to

  these statements because the third party does not have a duty to

  the business to report the information accurately. Henderson, 70
P.3d at 617. Still, third-party statements contained in business

  records are admissible under the business-records exception when

  the third party’s information is provided as “part of a business

  relationship” between the business and third party, and evidence

  shows that the business “substantially relied” on the information.

  People in Interest of R.D.H., 944 P.2d 660, 665 (Colo. App. 1997).

  But in Glover, ¶ 21, a division of this court held that Facebook

  messages were not admissible as a third-party statement in a

  business record because “even though an arguable business

  relationship exists between Facebook and its users, there was no

  evidence presented that Facebook substantially relies for any

  business purpose on information contained in its users’ . . .

  communications.”


                                   13
                             IV. Application

                              A. Relevancy

¶ 27   Although the videos are not in the record, the probable cause

  affidavit describes the sexually explicit content of six of them and

  observes that the females depicted appear to be between five and

  thirteen years old. Thus, the relevancy of the Dropbox and

  Comcast records that identify the account containing the videos

  and connect N.T.B. to that account could not be disputed. See

  § 18-6-403(3)(b.5) (proscribing possession of or control over

  sexually exploitive material “for any purpose”).

                             B. Authenticity

¶ 28   The district attorney asserts that the trial court “found the

  Dropbox records would not be admissible because there was no one

  to authenticate” them, but that it erred “in failing to consider the

  prosecution’s argument” about authentication. Whether the

  investigating officer’s testimony provided a sufficient foundation

  from which the jury could reasonably find that the Dropbox and

  Comcast records were what the prosecution purported —




                                    14
  documents generated by these entities — presents a close

  question. 7

¶ 29   The scant record shows that the trial court analyzed the

  pertinent rules and acknowledged that the prosecution might have

  authenticated the Dropbox and Comcast records under either CRE

  901 or CRE 902. Thus, contrary to the district attorney’s

  characterization, the trial court did consider the authentication

  argument.

¶ 30   Turning to the merits of the argument, we agree with the

  district attorney that the investigating officer’s proffered testimony

  sufficed to support a finding that the records were what the

  prosecution asserted them to be, although we do so on different

  grounds than those argued by the district attorney on appeal. See

  Thyssenkrupp Safway, Inc. v. Hyland Hills Parks & Recreation Dist.,

  271 P.3d 587, 589 (Colo. App. 2011) (An appellate court may affirm




  7 The district attorney’s brief focuses exclusively on the Dropbox
  records, but because the Comcast record provides a step in the link
  between N.T.B. and the sexually exploitive material stored on
  Dropbox, we include it in our analysis, which applies equally to the
  Comcast records.

                                    15
  a trial court’s ruling on “any grounds that are supported by the

  record.”).

¶ 31   The district attorney’s brief leans heavily on the holding in

  Glover that Facebook messages may not be authenticated and

  admitted under CRE 803(6) or CRE 902 because they were not

  business records of Facebook. But the argument that “the Dropbox

  records . . . are similar to the Facebook entries” only goes so far.

¶ 32   True, the pictures of N.T.B. and N.T.B.’s email address are

  arguably like Facebook messages insofar as they are all

  user-generated. But N.T.B. specifically objected to “the written

  documents” — i.e., the account identification number, the account

  activity log, and the IP address used to make the uploads — which

  were generated by Dropbox and Comcast and not the account user.

  On this point, we distinguish the business records at issue here

  from the Facebook messages in Glover.

¶ 33   But recall that CRE 901 is a flexible standard. The type and

  quantity of evidence necessary to authenticate a particular piece of

  evidence will always depend on context. For electronically stored

  information that lacks an acknowledgement or other indicia of

  authorship, persuasive authority suggests that the prosecution


                                    16
  should present evidence of accuracy and reliability to satisfy the

  requirements of CRE 901. See Lorraine, 241 F.R.D. at 558-59;

  Scott A. McDonald, Authenticating Digital Evidence from the Cloud,

  Army Law. 40, 48 (2014).

¶ 34   In this case, the prosecution proffered such evidence. The

  prosecutor made an offer of proof that the investigating detective

  would testify that he caused search warrants to be issued and

  served on Dropbox and Comcast; these entities provided him with

  the records in response to the warrants; and N.T.B. acknowledged

  to the detective that he owned a Dropbox account tied to his work

  email address. So, the investigating detective had sufficient

  personal knowledge indicating that the Dropbox and Comcast

  records were authentic. See CRE 901(b)(1).

¶ 35   Even so, the court properly recognized that the prosecution

  must overcome the hearsay objection.

                               C. Hearsay

¶ 36   The Dropbox account identification number, activity log, and

  associated IP address, as well as the Comcast records connecting

  the IP address to the physical address where N.T.B. resided, were

  offered for the truth of the information. Through these records,


                                   17
  Dropbox and Comcast asserted that these accounts existed, the

  Dropbox account was associated with N.T.B.’s email address, videos

  had been uploaded into that account at various times from a

  specific IP address, and the IP address was assigned to a Comcast

  account at a residential street address. Simply put, what these

  records say provided essential links between N.T.B. and the videos

  in the Dropbox account.

¶ 37   Recall, the district attorney asserts that these records do not

  constitute hearsay because “[t]here [was] no declarant.” To the

  extent the district attorney is arguing that Dropbox and Comcast

  created the records automatically without human input or

  interpretation, this argument falls short for two reasons. First, as

  indicated, the Dropbox and Comcast records were not included in

  the record on appeal. When material portions of the record are

  omitted, we presume that they support the trial court’s ruling. See

  People v. Duran, 2015 COA 141, ¶ 12. Second, and more

  importantly, the prosecutor’s proffer before the trial court did not

  identify any basis for concluding that the records had been




                                    18
  generated automatically. 8 Thus, the records provided by Dropbox

  and Comcast may have included human-generated input and

  interpretation.

¶ 38   The district attorney argues that the trial court “misapplied

  the law” by holding that the Dropbox and Comcast records were

  business records “because they are content created by users, not

  the business” and because the substance of that content is not

  something upon which Dropbox “substantially relies.” But Dropbox

  — not N.T.B. — generated the account identification number and

  account activity log in which it recorded the IP address. Like bank

  and credit card statements in Marciano and Berger-Levy, these

  records were a compilation of data created in the regular course of

  Dropbox’s business.

¶ 39   On this basis, the records at issue here can be distinguished

  from the Facebook messages in Glover. There, the court relied on

  the party-admission exception to overcome the defendant’s hearsay




  8Consistent with People v. Hamilton, 2019 COA 101, this opinion
  does not preclude a party from offering evidence to show that
  computer records were generated automatically.

                                   19
  objection. By contrast, N.T.B. admitted only to owning a Dropbox

  account associated with his work email address.

¶ 40   So, the trial court correctly analogized the account number,

  activity log, and IP address to computer-generated account

  statements that other divisions have analyzed as business records

  in Robert J. Hopp & Assocs., Huehn, Berger-Levy, and Marciano.

  And without testimony or an affidavit from the custodians showing

  that the records were made in the regular course of business,

  inputted accurately within a reasonable amount of time, and

  transmitted by a reliable person with knowledge, the trial court

  properly excluded these records.

¶ 41   The second part of the district attorney’s argument — that

  Dropbox and Comcast do not “substantially rely” on their records —

  misapplies that legal test. This facet of the business record analysis

  applies only to information generated by a third-party. And of

  course, to maintain the integrity of numerous separate accounts,

  Dropbox and Comcast must rely on unique account numbers and

  IP addresses.

¶ 42   In the end, the trial court correctly held that the Dropbox and

  Comcast records contained inadmissible hearsay, essential to the


                                     20
  prosecutor’s “possesses or controls” theory, which it could not

  admit without testimony from the records custodians or an

  affidavit.

                              V. Conclusion

¶ 43    We approve the trial court’s ruling.

        JUDGE DUNN and JUDGE LIPINSKY concur.




                                    21